Citation Nr: 0212919	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  97-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to June 1954.  
The appellant died on August [redacted], 1996.  The cause of death was 
hypertensive and arteriosclerotic cardiovascular disease.  
The appellant is his widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  According to the official certificate of death, 
hypertensive and arteriosclerotic cardiovascular disease 
caused the veteran's death in August 1996.

2.  At the time of his death, the veteran was service 
connected for schizophrenic reaction, evaluated as 70 percent 
disabling effective June 7, 1995; and pyelonephritis, which 
was noncompensable effective June 5, 1974.  There were no 
other service-connected disabilities.  

3.  There was no evidence of hypertension or any 
cardiovascular disease during the veteran's service.  The 
first indication of hypertension was in 1981, almost 30 years 
after discharge.

  

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
it be presumed that hypertension or other cardiovascular 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 1337, 1310, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 3.304, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
treatment or diagnosis of hypertension.  

The veteran was afforded a VA examination in July 1954 for 
his claim of entitlement to service connection for 
psychiatric and kidney conditions.  At the time of 
examination the veteran's blood pressure was 124/80.  His 
cardiovascular system was normal and chest films were 
negative.  

In a rating decision dated in August 1954 the veteran was 
granted service connection for schizophrenic reaction and 
pyelonephritis.  Throughout the years the veteran was 
afforded numerous VA examinations to monitor his service-
connected disabilities.  The record is silent for any 
complaint, treatment or diagnosis of hypertension or any 
other cardiovascular disease.  

The record indicates that the veteran was first diagnosed 
with hypertension in June 1981.  He received treatment and 
his condition was monitored at the VA Medical Center from 
June 1981 to July 1982.  A VA Medical Center Hospital Summary 
dated in November 1990 indicated a history of hypertension 
and non-Insulin dependent diabetes.  At that time, the 
veteran reported that his mother died of a cerebrovascular 
accident (CVA) in her 60's, his sister suffered a myocardial 
infarction at age 63, another sister had a pulmonary embolus 
at age 64, and his brother had a CVA at age 56.  The veteran 
also reported smoking approximately 40 packs of cigarettes 
per year.  

The veteran presented to the VA Medical Center for outpatient 
treatment in October 1995 complaining of a painful left leg.  
The examiner noted a medical history of prostate cancer, 
gout, and hypertension.  The examiner's impression was of 
obesity and hypertension with stable gout and prostate 
cancer.  

In a rating decision dated in May 1996 the RO increased the 
evaluation of the veteran's service-connected schizophrenic 
reaction from 50 percent to 70 percent disabling, effective 
June 7, 1995.  The veteran's service-connected pyelonephritis 
remained noncompensable.  His combined service-connected 
evaluation, which had been 50 percent since July 1, 1982, 
also increased to 70 percent effective June 7, 1995.  

On August [redacted], 1996 the veteran presented unconscious by 
ambulance to the Medical Center of Mesquite.  The appellant 
reported that a neighbor brought the veteran home 
unconscious.  She called for the paramedics.  The paramedics 
noted pulseless electrical activity.  The veteran was 
asystolic.  

Physical examination revealed a supple neck and a soft non-
tender abdomen.  The veteran's pupils were dilated.  
Examiners continued advanced cardiac life support but the 
veteran was unresponsive.  The veteran was pronounced dead 
and the medical examiner was notified.  The death certificate 
indicated the cause of death was hypertensive and 
arteriosclerotic cardiovascular disease; no secondary or 
contributory cause of death was identified.  The medical 
examiner issued a report that concluded that the veteran died 
as a result of hypertensive and arteriosclerotic 
cardiovascular disease.  Again, no additional or contributory 
cause of death was identified.  However, the appellant 
submitted a copy of a medical treatise that indicated an 
association between hypertension and primary kidney diseases 
including pyelonephritis.  

In December 1999 a VA opinion was issued concerning the 
veteran's death.  After reviewing the veteran's claims 
folder, the VA examiner concluded that the veteran's service-
connected disabilities did not contribute to or cause his 
death.  The examiner noted that the veteran had acute 
pyelonephritis in 1953, which was treated with antibiotic 
therapy and was responsive.  The examiner further noted that 
the veteran had no subsequent diagnoses of chronic 
pyelonephritis.  Additionally the autopsy findings indicated 
that both kidneys were normal and there was no evidence of 
renal damage.  

According to the VA examiner, there is no relationship 
between the hypertensive cardiovascular disease that killed 
the veteran and his service-connected pyelonephritis or the 
medication he was treated with for his service-connected 
schizophrenic reaction.  The examiner noted that neither 
hypertension nor cardiovascular complications such as those 
identified as causing the veteran's death were potential side 
effects of the medications the veteran was prescribed for his 
service-connected schizophrenia.  Instead, the examiner 
opined that the veteran's cardiovascular disease was more 
likely than not due to his long history of cigarette smoking 
and his family's history.
  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
appellant's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in December 1996, May 1999, December 2001, and 
January 2002, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claim.  More specifically, the appellant has been asked 
by the RO to identify any additional treatment records that 
might support her claim.  The RO informed the appellant of 
the evidence that had already been obtained on her behalf and 
advised her that the VA would attempt to obtain any 
additional evidence she identified.  The appellant has not 
identified any additional evidence that would need to be 
obtained on her behalf.  Therefore, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).


B.  Discussion

The appellant contends that the veteran's service-connected 
disabilities contributed to his death.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

At the time of his death, the veteran was service-connected 
for schizophrenic reaction and pyelonephritis.  The competent 
medical evidence of record indicates that the veteran's death 
was caused by hypertensive arteriosclerotic cardiovascular 
disease; no additional, secondary or contributory cause of 
death has been identified.  

Service medical records are silent for any complaint, 
treatment or diagnosis of hypertension or any other 
cardiovascular disease.  In fact, the veteran does not appear 
to have been diagnosed with hypertension until June 1981.  
The appellant does not appear to contend and the competent 
medical evidence of record does not indicate that the 
veteran's service-connected disabilities were the immediate 
cause of his death.  There is no evidence that the veteran's 
service-connected disabilities were the underlying cause or 
contributed in any way to his death.  Additionally, the 
appellant has failed to produce any evidence that the 
veteran's service-connected disabilities made him less 
capable of resisting the cardiovascular disease that 
ultimately cause his death.  The competent medical evidence 
of record does not indicate that the veteran's service-
connected disabilities had a material influence in 
accelerating his death.  Instead, according to the VA 
examiner's report dated in December 1999, the veteran's 
cardiovascular disease and subsequent death were more likely 
due to the veteran's familial history and his history of 
cigarette smoking.  

The Board notes that the appellant submitted a copy of a 
medical treatise that indicates that certain kinds of primary 
kidney disease, including pyelonephritis, is associated with 
hypertension.  However, a lay person's interpretation of a 
medical treatise or similar literature does not constitute 
competent medical evidence.  Sacks v. West, 11 Vet. App. 314 
(1998).  Although it is true that "[a] veteran with a 
competent medical diagnosis of a current disorder may invoke 
an accepted medical treatise in order to establish the 
required nexus [to show service connection]", Hensley v. 
West, 212 F.3d 1255, 1265 (Fed. Cir. 2000), the general rule 
is that "an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive' . . ."  
Mattern v. West, 12 Vet. App. 222, 229 (1999) (citing cases). 

The appellant has not submitted or identified any medical 
professional, competent to offer an opinion as to etiology 
that concluded the veteran's cardiovascular disease was due 
to his service-connected mental or kidney condition.  
Furthermore, as discussed above, the VA examiner determined 
that the veteran's service-connected pyelonephritis did not 
contribute to or cause his cardiovascular disease and 
ultimate death.  The examiner specifically noted that 
although the veteran was diagnosed with pyelonephritis in 
service, he had not been diagnosed with chronic 
pyelonephritis since service.  Additionally, both kidneys 
were normal at the time of death.  

While the Board understands the appellant's sincere 
contention that the veteran's service-connected disabilities 
caused his death, the record does not contain, and she has 
not provided or identified, any evidence of such a 
correlation.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the appellant's lay 
opinion regarding the etiology of the veteran's death to be 
of no probative value.

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the 
preponderance of the evidence of record indicates that the 
veteran's death was the result of hypertensive and 
arteriosclerotic cardiovascular disease, not his service-
connected mental or kidney disabilities.  Therefore, the 
appellant is not entitled to service connection for the cause 
of his death.  See 38 C.F.R. § 3.312; see also Lathan v. 
Brown, supra.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

